ADAMS, District Judge.
This action was brought by the libellants, M. & J. Tracy, as owners of the canal boat Tornado and as assignees of Martin J. Mulqueen, owner of the boat of that name, to recover the damages caused by a collision in the East River, off about Rivington Street, Manhattan, about 4 o’clock P. M. on the 3rd day of April, 1902, between those boats and the ship County of Roxburgh.
The Tornado and Mulqueen were proceeding up the East River, about 4 knots per hour, in tow of the tugs Dictator and Defender, the latter being ahead. There was a hawser of about 20 fathoms between the tow and the Dictator and one of equal length between the tugs. The tow consisted of 7 canal boats arranged in two tiers, three being in the last tier, which was close behind the first tier. The in*165jured boats were in the last tier, the Tornado being the outside boat and the Mulqueen next to her.
The ship was proceeding down the river, at the rate of about 1 knots per hour, in tow of the tugs McCaldin, Garfield and Stranahan. The McCaldin was ahead and had a 20 fathom line running to the ship. The Garfield was lashed to the ship’s port quarter and the Stranahan to her starboard quarter.
The collision occurred about the middle of the river, a few hundred feet above the bridge running from Delaney slip, Manhattan, to between South 5th and 6th Streets, Brooklyn, by contact between the Tornado’s port bow and the ship’s and the Garfield’s port sides. The Mulqueen was damaged by pressure from the Tornado. The tide was flood. The weather was clear, with some wind from the west.
The libellants claim that all the tugs were in fault because they attempted to pass each other in too close proximity.
The Dictator and Defender claim that the collision was due to a sheer on the part of the County of Roxburgh and that the tugs having her in charge were in fault therefor.
The McCaldin, Garfield and Stranahan claim that the collision was due to a sheer on the part of the tow of the Dictator and Defender and that those tugs were in fault therefor. They further claim that even if the ship they themselves were towing, did sheer, inasmuch as she had an independent steering apparatus, which she was using, the tugs were not responsible for it.
■ I have no doubt there was some sheering on the part of the tows but no more than should have been expected by the tugs and provided against. The canal boat tow had been sheering more or less all the way up the river, probably fifty feet from a line directly following the tugs. Such sheering could have been easily seen by all the tugs.
The ship had not been sheering perceptibly before the collision and there was no reason to expect a sheer on her part when the tows approached each other, but it was, in any event, inconsiderable, and would not have produced the collision, without the sheer on the part' of the canal boats. The ship was, therefore, not in fault and her act affords no excuse to the tugs.
The tugs are liable because they did not allow sufficient space for the ordinary contingencies of navigation.
Decree for the libellants against all the tugs, with an order of reference.